Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicants' response, arguments, amendments (filed on 04/07/2021) and a Terminal disclaimer filed on 04/14/2021 following an examiner initiated interview have been fully considered and are deemed to be persuasive to overcome the rejections previously applied. Thus, amended claims 11, 15-23, 26-28 and 30-33 are pending in this application for examination. Rejections and/or objections not reiterated from previous office action are hereby withdrawn.
The Terminal Disclaimer filed on 04/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending Application No. 16/761,735 (Bayer et al.,) has been reviewed and accepted. The Terminal Disclaimer has been recorded.
Withdrawn-Double Patenting
Previous rejection of claims 26-28 (depending from claim 11) provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over amended claims 1-28 (dated 05/05/2020) of co-pending Application No. 16/761,735 (Bayer et al.,), is being withdrawn due to submission of a Terminal Disclaimer.
Withdrawn-Claim Rejections: 35 USC § 112(b)
Previous rejection of claim 11 and claims 15-23 and 25-28 depending therefrom, rejected under 35 U.S.C. 112(b), is being withdrawn due to claim amendments and persuasive arguments. 
Withdrawn-Claim Rejections: 35 USC § 112(a)
Previous rejection of claims 11, 15-23 and 25-28, rejected under 35 U.S.C. 112(a), is being withdrawn due to claim amendments and persuasive arguments. 
Allowable Subject Matter
Claims 11, 15-23, 26-28 and 30-33 are allowed.


The following is an examiner’s statement of reasons for allowance: Following a diligent search it was determined that the prior art neither teaches nor suggests a sucrose phosphorylase comprising an amino acid sequence having at least 84% sequence identity to the amino acid sequence of SEQ ID NO: 1, and wherein said sucrose phosphorylase comprises one or more substitutions at one or more recited amino acid positions of SEQ ID NO: 1 … method(s) of use comprising said sucrose phosphorylase …, as claimed in allowed claims 11, 15-23, 26-28 and 30-33.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652